DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The instant Application No. 17/021,629 is rejected on the grounds of nonstatutory double patenting as being unpatentable over US Patent No. US 10,791,355 as further noted is the map below.
Regarding claims 1-3, 5-11, 13-20, the instant application is comprehensively comparable to the patented claims and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not 
Regarding claims 4, 12, a person of ordinary skill in the art would conclude that the invention defined in the claims of the instant application is an obvious variation of the invention defined in the claims of the patent. It would obvious to one of ordinary skill in the art to modify the generic claim of the instant application by adding normalization as taught by Wickencamp ¶0046, ¶0085.

Instant Application no.
17/021,629
U.S. Patent no.
10,791,355
Rational
1. An apparatus comprising: memory including machine reachable instructions; and processor circuitry to execute the instructions to:

calculate a first probability for respective ones of a plurality of panelists as having viewed media based on viewing data, the viewing data including incomplete viewing data for one or more of the panelists relative to the media; 
















identify respective ones of a plurality of panelists as being included in a demographic subgroup based on demographic data for the panelists; 











assign a sampling weight to the respective ones of the plurality of panelists based on the demographic data; and 





calculate a second probability of the demographic subgroup having viewed the media based on the first probabilities for the respective ones of the plurality of panelists in the demographic subgroup and the sampling weights for the respective ones of the plurality of panelists in the demographic subgroup.

And Claim 9

And Claim 17




a probability identifier to identify a probability for respective ones of the panelists with respect to the panelists viewing the media, the probability identifier to identify the probability based on viewing data for the respective ones of the panelists, the viewing data including incomplete viewing data for one or more of the panelists relative to the media; and 

2. The apparatus of claim 1, wherein the media is first media, the probability is a first probability for the respective ones of the panelists, the share is a first share, and the probability identifier is to identify a second probability for the respective ones of the panelists with respect to the panelists viewing second media, the calculator to: calculate a second share for the second media; ...


6. The apparatus of claim 4, wherein the subgroup analyzer is to determine a portion of the panelists viewing the media who are associated with the subgroup based on the probabilities identified for the subgroup and the probabilities identified for all of the panelists.

7. The apparatus of claim 1, wherein the sampling weight is based on demographic data for the panelists.




….. a sampling weight assigned to the respective ones of the panelists and a probability of the respective ones of the panelists not viewing the respective media 


2. The apparatus of claim 1, wherein the media is first media, the probability is a first probability for the respective ones of the panelists, the share is a first share, and the probability identifier is to identify a second probability for the respective ones of the panelists with respect to the panelists viewing second media, the calculator to: calculate a second share for the second media; ...



2. The apparatus of claim 1, wherein the processor circuitry is to execute the instructions to calculate a share indictive of viewership of the media by the demographic subgroup.

And Claim 10

And Claim 18

1. … approximate a share indicative of viewership of the media using a conditional distribution based on the conditional probability and the share weight calculated for the respective ones of the panelists.

The instant application is comprehensively comparable to the patented claims and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other. Therefore the noted claims of the instant application are anticipated by the mapped claims of the patent stated.
3. The apparatus of claim 1, wherein the processor circuitry is to execute the instructions to calculate a rating for the media for the demographic subgroup.



And Claim 19

3. The apparatus of claim 1, wherein the calculator is to calculate a rating for the media.
7. The apparatus of claim 1, wherein the sampling weight is based on demographic data for the panelists.

The instant application is comprehensively comparable to the patented claims and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other. Therefore the noted claims of the instant application are anticipated by the mapped claims of the patent stated.
4. The apparatus of claim 3, wherein the processor circuitry is to execute the instructions to: determine normalized sampling weights for the respective ones of the plurality of panelists in the demographic subgroup; and calculate the rating based on the normalized sampling weights.

And Claim 12

7. The apparatus of claim 1, wherein the sampling weight is based on demographic data for the panelists.
 
In view of Wickencamp
A person of ordinary skill in the art would conclude that the invention defined in the claims of the instant application is an obvious variation of the invention defined in the claims of the patent. It would obvious to one of ordinary skill in the art to modify the generic claim of the instant application by adding normalization as taught by Wickencamp ¶0046, ¶0085.
5. The apparatus of claim 1, wherein the demographic subgroup includes a first panelist a second panelist, and a third panelist and the processor circuitry is to execute the instructions to calculate a third probability that one of the first panelist the second panelist or the third panelist viewed the media based on the respective first probabilities for the first panelist, the second panelist, and the third panelist.

And Claim 13

2. The apparatus of claim 1, wherein the media is first media, the probability is a first probability for the respective ones of the panelists, the share is a first share, and the probability identifier is to identify a second probability for the respective ones of the panelists with respect to the panelists viewing second media, the calculator to: calculate a second share for the second media; ..

The instant application is comprehensively comparable to the patented claims and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other. Therefore the noted claims of the instant application are anticipated by the mapped claims of the patent stated.
6. The apparatus of claim 1, wherein the processor circuitry is to execute the instructions to calculate the second probability based on the first probabilities for the respective ones of the plurality of the panelists in the demographic subgroup and the respective ones of the plurality of 






And Claim 14

And Claim 20



2. The apparatus of claim 1, wherein the media is first media, the probability is a first probability for the respective ones of the 




















And Claim 15

7. The apparatus of claim 1, wherein the sampling weight is based on demographic data for the panelists.

2. The apparatus of claim 1, wherein the media is first media, the probability is a first probability for the respective ones of the panelists, the share is a first share, and the probability identifier is to identify a second probability for the respective ones of the panelists with respect to the panelists viewing second media, the calculator to: calculate a second share for the second media; ..

4. The apparatus of claim 1, further including a subgroup analyzer, the subgroup analyzer to identify the respective probabilities for a subgroup including one or more of the panelists with respect to the panelists of the subgroup viewing the media based on one or more demographics of the respective panelists.

5. The apparatus of claim 4, wherein the subgroup analyzer is to determine a probability of the subgroup viewing the media based on the probabilities identified for the subgroup.

6. The apparatus of claim 4, wherein the subgroup analyzer is to determine a portion of the panelists viewing the media who are associated with the subgroup based on the probabilities identified for the subgroup and the probabilities identified for all of the panelists.
The instant application is comprehensively comparable to the patented claims and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other. Therefore the noted claims of the instant application are anticipated by the mapped claims of the patent stated.
8. The apparatus of claim 1, wherein the media is first media and the processor circuitry is to execute the instructions to: calculate a third probability for respective ones of the plurality of panelists as having viewed second media based on the viewing data, the viewing data including incomplete viewing data for one or more of the panelists relative to the first media or the second media; and calculate a forth probability of the demographic subgroup having viewed the second media based on the third probabilities for the respective ones of the plurality of panelists in the demographic subgroup and the sampling 





















And Claim 8

And Claim 16



2. The apparatus of claim 1, wherein the media is first media, the probability is a first probability for the respective ones of the panelists, the share is a first share, and the probability identifier is to identify a second probability for the respective ones of the panelists with respect to the panelists viewing second media, the calculator to: calculate a second share for the second media; ..



5. The apparatus of claim 4, wherein the subgroup analyzer is to determine a probability of the subgroup viewing the media based on the probabilities identified for the subgroup.

6. The apparatus of claim 4, wherein the subgroup analyzer is to determine a portion of the panelists viewing the media who are associated with the subgroup based on the probabilities identified for the subgroup and the probabilities identified for all of the panelists.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                        
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitation “means for identifying probabilities”, “means for assigning sampling weights”, “means for analyzing subgroups”, “means for calculating shares”, “means for calculating ratings” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder 

Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 17, 18, 19, 20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. Examiner notes that there is no corresponding structure described in the specification.
A review of the specification shows that the following there appears to be corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Regarding claims 17, 18, 19, 20 the claims recite at least one of “means for identifying probabilities”, “means for assigning sampling weights”, “means for analyzing subgroups”, “means for calculating shares”, “means for calculating ratings”.
The specification recites corresponding algorithms in ¶0082-¶0083, ¶0049, ¶0065-¶0069, and ¶0039-¶0044, and recites corresponding processors in ¶0097.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pecjak et al. (US 2018/0131996) in view of Oliver et al. (US 2013/0198125) in view of Brown (US 2010/0036884).

Regarding claim 1, an analogous art teaches an apparatus comprising: 
memory, machine readable instructions; and processor circuitry to execute the instructions to: 
(Pecjak ¶0100 discloses processors suitable for the execution of a computer program include, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer. Generally, a processor will receive instructions and data from a read-only memory or a random access memory or both.)


(In Pecjak ¶0088 for each missing member, the initial measurement module determines a probability of the member watching the program based on the identified viewing profile data. In some implementations, this uses the viewing profiles of the household members corresponding to the missing member in the other households. In ¶0089 a particular household has four members {24F, 35F, 46M, missing}. In order to determine a probability of the missing member watching a program (incomplete viewing data) associated with a given tuning event, the initial measurement module looks at the viewing profile data for households having a female 18-24, a female 35-44, a male 45-54, and a fourth member. The viewing profiles of the fourth members in each of those households may be used to determine a probability (first probability) for the missing member watching the show.)

identify respective ones of a plurality of panelists as being included in a demographic subgroup based on demographic data for the panelists; 
(In Pecjak ¶0088 for each missing member, the initial measurement module determines a probability of the member watching the program based on the identified viewing profile data. In ¶0089 a particular household has four members {24F, 35F, 46M, missing}. In order to determine a probability of the missing member watching a program associated with a given tuning event, the initial measurement module looks at the viewing profile data for households having a female 18-24, a female 35-44, a male 45-54, and a fourth member.)

Pecjak does not teach to assign a sampling weight to the respective ones of the plurality of panelists based on the demographic data.

However, Oliver teaches to assign a sampling weight to the respective ones of the plurality of panelists based on the demographic data.
(In Oliver ¶0032 the system assigns weights to a plurality of panelists based on first estimated characteristics. In ¶0095 the system assigns weights the panelists included in the panelist data based on demographic targets, and/or based on the demographic characteristics.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the applied art with Oliver so that Pecjak’s missing members can further be represented using sample weights as determine by Oliver. This modification generates audience measurement information for unmeasured locations, therefore estimating a total unique audience exposed to a particular content, as taught by Oliver ¶0081 and ¶0003.

The combination of applied art does not teach to calculate a second probability of the demographic subgroup having viewed the media by adjusting the first probabilities for the respective ones of the plurality of panelists in the demographic subgroup using the sampling weights for the respective ones of the plurality of panelists in the demographic subgroup.  

However, Brown teaches to calculate a second probability of the demographic subgroup having viewed the media by adjusting the first probabilities for the respective ones of the plurality of panelists in the demographic subgroup using the sampling weights for the respective ones of the plurality of panelists in the demographic subgroup.  
(In Brown ¶0086 one enhances the private database with e.g. the weighted probability (second probability) from all such patterns in the public database, that the individual is male or female, the probability that they are in any given age range, and other inferable demographics that are strongly correlated with patterns in the permissioned data.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art with Brown so that the re-weighing of data can be performed according to the weighted probability function of Brown. This modification provides a probability that represents a union of demographic data, which is used in marketing and prediction events to understand trends, as taught by Brown ¶0004, ¶0086.)


(In Pecjak ¶0026 the viewing profile data indicates what percentage of the people that are within a particular demographic group viewed a certain program e.g., 6% of all males between the ages of 18 and 24 watched the show X.)

Regarding claim 3, the combination of applied art teaches the apparatus of claim 1, wherein the processor circuitry is to execute the instructions to calculate a rating for the media for the demographic subgroup.  
(In Pecjak ¶0026 the viewing profile data indicates what percentage of the people that are within a particular demographic group viewed a certain program e.g., 6% of all males between the ages of 18 and 24 watched the show X.)

Regarding claim 5, the combination of applied art teaches the apparatus of claim 1, wherein the demographic subgroup includes a first panelist, a second panelist, and a third panelist, and the processor circuitry is to execute the instructions to calculate a third probability that one of the first panelist, the second panelist, or the third panelist viewed the media based on the respective first probabilities for the first panelist, the second panelist, and the third panelist.  
(In Brown ¶0086 one enhances the private database with e.g. the weighted probability (additional probability) from all such patterns in the public database, that the individual is male or female, the probability that they are in any given age range, and other inferable demographics that are strongly correlated with patterns in the permissioned data.)

Regarding claim 6, the combination of applied art teaches the apparatus of claim 1, wherein the processor circuitry is to execute the instructions to calculate the second probability based on the first probabilities for the respective ones of the plurality of the panelists in the demographic subgroup and the respective ones of the plurality of the panelists not in the demographic subgroup.  

(In addition Pecjak ¶0075 teaches the de-duplicated number of persons who viewed the programs can be calculated by modifying these probabilities. The modification can also be conditioned on a demographic segment.)

Regarding claim 7, the combination of applied art teaches the apparatus of claim 6, wherein the demographic subgroup is a first demographic subgroup and the processor circuitry is to execute the instructions to calculate a third probability of a second demographic subgroup having viewed the media based on the first-3-U.S. Application No. 17/021,629Response to Office Action dated October 22, 2021 probabilities for the respective ones of the plurality of panelists in the second demographic subgroup, the sampling weights for the respective ones of the plurality of panelists in the second demographic subgroup, and the first probabilities for the respective ones of the plurality of the panelists in the second demographic subgroup and the respective ones of the plurality of the panelists not in the second demographic subgroup, the second demographic subgroup different than the first demographic subgroup.  
(In Brown ¶0086 one enhances the private database with e.g. the weighted probability (additional probability) from all such patterns in the public database, that the individual is male or female, the probability that they are in any given age range, and other inferable demographics that are strongly correlated with patterns in the permissioned data. Note Brown discloses a union of qualifying statistics. Where panelist can only be within one age range, therefore they are certainly not in another age range group.)
(In addition Pecjak ¶0075 teaches the de-duplicated number of persons who viewed the programs can be calculated by modifying these probabilities. The modification can also be conditioned on a demographic segment.)

Regarding claim 8, the combination of applied art teaches the apparatus of claim 1, wherein the media is first media and the processor circuitry is to execute the instructions to:

(In Pecjak ¶0088 for each missing member, the initial measurement module determines a probability of the member watching the program based on the identified viewing profile data. In some implementations, this uses the viewing profiles of the household members corresponding to the missing member in the other households. In ¶0089 a particular household has four members {24F, 35F, 46M, missing}. In order to determine a probability of the missing member watching a program (incomplete viewing data) associated with a given tuning event, the initial measurement module looks at the viewing profile data for households having a female 18-24, a female 35-44, a male 45-54, and a fourth member. The viewing profiles of the fourth members in each of those households may be used to determine a probability (third probability) for the missing member watching the show.)

calculate a fourth probability of the demographic subgroup having viewed the second media based on the third probabilities for the respective ones of the plurality of panelists in the demographic subgroup and the sampling weights for the respective ones of the plurality of panelists in the demographic subgroup.
(In Brown ¶0086 one enhances the private database with e.g. the weighted probability (additional probability) from all such patterns in the public database, that the individual is male or female, the probability that they are in any given age range, and other inferable demographics that are strongly correlated with patterns in the permissioned data. Note Brown discloses a union of qualifying statistics.)

Regarding claim 9, an analogous art teaches a non-transitory computer-readable medium comprising instructions that, when executed, cause a processor to at least: 
calculate a first probability for respective ones of a plurality of panelists as having viewed media based on viewing data, the viewing data including incomplete viewing data for one or more of the panelists relative to the media; -4-U.S. Application No. 17/021,629 Response to Office Action dated October 22, 2021 
(In Pecjak ¶0088 for each missing member, the initial measurement module determines a probability of the member watching the program based on the identified viewing profile data. In some implementations, this uses the viewing profiles of the household members corresponding to the missing member in the other households. In a probability of the missing member watching a program (incomplete viewing data) associated with a given tuning event, the initial measurement module looks at the viewing profile data for households having a female 18-24, a female 35-44, a male 45-54, and a fourth member. The viewing profiles of the fourth members in each of those households may be used to determine a probability (first probability) for the missing member watching the show.)

identify respective ones of a plurality of panelists as being included in a demographic subgroup based on demographic data for the panelists; 
(In Pecjak ¶0088 for each missing member, the initial measurement module determines a probability of the member watching the program based on the identified viewing profile data. In ¶0089 a particular household has four members {24F, 35F, 46M, missing}. In order to determine a probability of the missing member watching a program associated with a given tuning event, the initial measurement module looks at the viewing profile data for households having a female 18-24, a female 35-44, a male 45-54, and a fourth member.)

Pecjak does not teach to assign a sampling weight to the respective ones of the plurality of panelists based on the demographic data.

However, Oliver teaches to assign a sampling weight to the respective ones of the plurality of panelists based on the demographic data.
(In Oliver ¶0032 the system assigns weights to a plurality of panelists based on first estimated characteristics. In ¶0095 the system assigns weights the panelists included in the panelist data based on demographic targets, and/or based on the demographic characteristics.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the applied art with Oliver so that Pecjak’s missing members can further be represented using sample weights as determine by Oliver. This modification generates audience measurement 

The combination of applied art does not teach to calculate a second probability of the demographic subgroup having viewed the media by adjusting the first probabilities for the respective ones of the plurality of panelists in the demographic subgroup using the sampling weights for the respective ones of the plurality of panelists in the demographic subgroup. 

However, Brown teaches to calculate a second probability of the demographic subgroup having viewed the media by adjusting the first probabilities for the respective ones of the plurality of panelists in the demographic subgroup using the sampling weights for the respective ones of the plurality of panelists in the demographic subgroup.  
(In Brown ¶0086 one enhances the private database with e.g. the weighted probability (second probability) from all such patterns in the public database, that the individual is male or female, the probability that they are in any given age range, and other inferable demographics that are strongly correlated with patterns in the permissioned data.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art with Brown so that the re-weighing of data can be performed according to the weighted probability function of Brown. This modification provides a probability that represents a union of demographic data, which is used in marketing and prediction events to understand trends, as taught by Brown ¶0004, ¶0086.)

Regarding claim 10, the combination of applied art teaches the non-transitory computer-readable medium of claim 9, wherein the instructions, when executed, cause the processor to calculate a share indictive of viewership of the media by the demographic subgroup.  


Regarding claim 11, the combination of applied art teaches the non-transitory computer-readable medium of claim 9, wherein the instructions, when executed, cause the processor to execute the instructions to calculate a rating for the media for the demographic subgroup.  
(In Pecjak ¶0026 the viewing profile data indicates what percentage of the people that are within a particular demographic group viewed a certain program e.g., 6% of all males between the ages of 18 and 24 watched the show X.)

Regarding claim 13, the combination of applied art teaches the non-transitory computer-readable medium of claim 9, wherein the demographic subgroup includes a first panelist, a second panelist, and a third panelist, and wherein the instructions, when executed, cause the processor to calculate a third probability that one of the first panelist, the second panelist, or the third panelist viewed the media based on the respective first probabilities for the first panelist, the second panelist, and the third panelist.  
(In Brown ¶0086 one enhances the private database with e.g. the weighted probability (additional probability) from all such patterns in the public database, that the individual is male or female, the probability that they are in any given age range, and other inferable demographics that are strongly correlated with patterns in the permissioned data.)

Regarding claim 14, the combination of applied art teaches the non-transitory computer-readable medium of claim 9, wherein the instructions, when executed, cause the processor to calculate the second probability based on the first probabilities for the respective ones of the plurality of the panelists in the demographic subgroup and the respective ones of the plurality of the panelists not in the demographic subgroup.  
(In Brown ¶0086 one enhances the private database with e.g. the weighted probability (additional probability) from all such patterns in the public database, that the individual is male or female, the probability that they are in 
(In addition Pecjak ¶0075 teaches the de-duplicated number of persons who viewed the programs can be calculated by modifying these probabilities. The modification can also be conditioned on a demographic segment.)

Regarding claim 15, the combination of applied art teaches the non-transitory computer-readable medium of claim 14, wherein the demographic subgroup is a first demographic subgroup and the instructions, when executed, cause the processor to calculate a third probability of a second demographic subgroup having viewed the media based on the first probabilities for the respective ones of the plurality of panelists in the second demographic subgroup, the sampling weights for the respective ones of the plurality of panelists in the second demographic subgroup, and the first probabilities for the respective ones of the plurality of the panelists in the second demographic subgroup and the respective ones of the plurality of the panelists not in the second demographic subgroup, the second demographic subgroup different than the first demographic subgroup.  
(In Brown ¶0086 one enhances the private database with e.g. the weighted probability (additional probability) from all such patterns in the public database, that the individual is male or female, the probability that they are in any given age range, and other inferable demographics that are strongly correlated with patterns in the permissioned data. Note Brown discloses a union of qualifying statistics. Where panelist can only be within one age range, therefore they are certainly not in another age range group.)
(In addition Pecjak ¶0075 teaches the de-duplicated number of persons who viewed the programs can be calculated by modifying these probabilities. The modification can also be conditioned on a demographic segment.)

Regarding claim 16, the combination of applied art teaches the non-transitory computer-readable medium of claim 9, wherein the media is first media and the instructions, when executed, cause the processor to: -6-U.S. Application No. 17/021,629
Response to Office Action dated October 22, 2021calculate a third probability for respective ones of the plurality of panelists as having viewed second media based on the viewing data, the viewing data including incomplete viewing data for one or more of the panelists relative to the first media or the second media; and 
a probability of the missing member watching a program (incomplete viewing data) associated with a given tuning event, the initial measurement module looks at the viewing profile data for households having a female 18-24, a female 35-44, a male 45-54, and a fourth member. The viewing profiles of the fourth members in each of those households may be used to determine a probability (third probability) for the missing member watching the show.)

calculate a fourth probability of the demographic subgroup having viewed the second media based on the third probabilities for the respective ones of the plurality of panelists in the demographic subgroup and the sampling weights for the respective ones of the plurality of panelists in the demographic subgroup.  
(In Brown ¶0086 one enhances the private database with e.g. the weighted probability (additional probability) from all such patterns in the public database, that the individual is male or female, the probability that they are in any given age range, and other inferable demographics that are strongly correlated with patterns in the permissioned data. Note Brown discloses a union of qualifying statistics.)

Regarding claim 17, an analogous art teaches a system comprising: 
means for identifying probabilities, the probability identifying means to calculate a first probability for respective ones of the plurality of panelists as having viewed the media based on viewing data, the viewing data including incomplete viewing data for one or more of panelists of a plurality of panelists relative to media; 
(In Pecjak ¶0088 for each missing member, the initial measurement module determines a probability of the member watching the program based on the identified viewing profile data. In some implementations, this uses the viewing profiles of the household members corresponding to the missing member in the other households. In ¶0089 a particular household has four members {24F, 35F, 46M, missing}. In order to determine a probability of the missing member watching a program (incomplete viewing data) associated with a given tuning event, the initial measurement module looks at the viewing profile data for households having a female 18-24, a female 35-

identify respective ones of a plurality of panelists as being included in a demographic subgroup based on demographic data for the panelists, the viewing data including the demographic data; and 
(In Pecjak ¶0088 for each missing member, the initial measurement module determines a probability of the member watching the program based on the identified viewing profile data. In ¶0089 a particular household has four members {24F, 35F, 46M, missing}. In order to determine a probability of the missing member watching a program associated with a given tuning event, the initial measurement module looks at the viewing profile data for households having a female 18-24, a female 35-44, a male 45-54, and a fourth member.)

Pecjak does not teach a means for assigning sampling weights, the sampling weight assigning means to: assign a sampling weight to the respective ones of the plurality of panelists based on the demographic data.

However, Oliver teaches a means for assigning sampling weights, the sampling weight assigning means to: assign a sampling weight to the respective ones of the plurality of panelists based on the demographic data.
(In Oliver ¶0032 the system assigns weights to a plurality of panelists based on first estimated characteristics. In ¶0095 the system assigns weights the panelists included in the panelist data based on demographic targets, and/or based on the demographic characteristics.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the applied art with Oliver so that Pecjak’s missing members can further be represented using sample weights as determine by Oliver. This modification generates audience measurement information for unmeasured locations, therefore estimating a total unique audience exposed to a particular content, as taught by Oliver ¶0081 and ¶0003.
 


However, Brown teaches a means for analyzing subgroups, the subgroup analyzing means to calculate a second probability of the demographic subgroup having viewed the media by adjusting the first probabilities for the respective ones of the plurality of panelists in the demographic subgroup using the sampling weights for the respective ones of the plurality of panelists in the demographic subgroup.  
(In Brown ¶0086 one enhances the private database with e.g. the weighted probability (second probability) from all such patterns in the public database, that the individual is male or female, the probability that they are in any given age range, and other inferable demographics that are strongly correlated with patterns in the permissioned data.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art with Brown so that the re-weighing of data can be performed according to the weighted probability function of Brown. This modification provides a probability that represents a union of demographic data, which is used in marketing and prediction events to understand trends, as taught by Brown ¶0004, ¶0086.)

Regarding claim 18, the combination of applied art teaches the system of claim 17, further including means for calculating shares, the share calculating means to calculate a share indictive of viewership of the media by the demographic subgroup.  
(In Pecjak ¶0026 the viewing profile data indicates what percentage of the people that are within a particular demographic group viewed a certain program e.g., 6% of all males between the ages of 18 and 24 watched the show X.)


(In Pecjak ¶0026 the viewing profile data indicates what percentage of the people that are within a particular demographic group viewed a certain program e.g., 6% of all males between the ages of 18 and 24 watched the show X.)

Regarding claim 20, the combination of applied art teaches the system of claim 17, wherein the subgroup analyzing means is to calculate the second probability based on the first probabilities for the respective ones of the plurality of the panelists in the demographic subgroup and the respective ones of the plurality of the panelists not in the demographic subgroup.
(In Brown ¶0086 one enhances the private database with e.g. the weighted probability (additional probability) from all such patterns in the public database, that the individual is male or female, the probability that they are in any given age range, and other inferable demographics that are strongly correlated with patterns in the permissioned data. Note Brown discloses a union of qualifying statistics. Where panelist can only be within one age range, therefore they are certainly not in another age range group.)
(In addition Pecjak ¶0075 teaches the de-duplicated number of persons who viewed the programs can be calculated by modifying these probabilities. The modification can also be conditioned on a demographic segment.)

Claims 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pecjak et al. (US 2018/0131996) in view of Oliver et al. (US 2013/0198125) in view of Brown (US 2010/0036884) in view of WickenKamp (US 2015/0245105).

Regarding claim 4, the combination of applied art teaches the apparatus of claim 3.

The combination of applied art does not teach to determine normalized sampling weights for the respective ones of the plurality of panelists in the demographic subgroup; and calculate the rating based on the normalized sampling weights.  

However, Wickenkamp teaches to determine normalized sampling weights for the respective ones of the plurality of panelists in the demographic subgroup; and calculate the rating based on the normalized sampling weights.  
(In WickenKamp ¶0046 viewing history includes a representative percentage of viewing of a particular media asset. The representative percentage collectively represents the viewing percentage of each user who previously viewed a given media asset. The representative percentage may further be an average or weighted average of all the viewing percentages of each user who previously viewed the media asset or viewed some portion of the media asset. Also see ¶0085.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art with Wickencamp so that the metrics determined by the applied art can be further determined accordingly the methods of Wickencamp, using normalized sampling weights. This modification facilitates the sorting media assets based on playback information, specifically being able to provide a good indication whether users enjoyed viewing a given media asset based on how much of the media asset they actually viewed, as taught Wickencamp ¶0002.

Regarding claim 12, the combination of applied art teaches the non-transitory computer-readable medium of claim 11.

The combination of applied art does not teach to determine normalized sampling weights for the respective ones of the plurality of panelists in the demographic subgroup; and calculate the rating based on the normalized sampling weights.  

However, Wickenkamp teaches to determine normalized sampling weights for the respective ones of the plurality of panelists in the demographic subgroup; and calculate the rating based on the normalized sampling weights.  
(In WickenKamp ¶0046 viewing history includes a representative percentage of viewing of a particular media asset. The representative percentage collectively represents the viewing percentage of each user who previously 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art with Wickencamp so that the metrics determined by the applied art can be further determined accordingly the methods of Wickencamp, using normalized sampling weights. This modification facilitates the sorting media assets based on playback information, specifically being able to provide a good indication whether users enjoyed viewing a given media asset based on how much of the media asset they actually viewed, as taught Wickencamp ¶0002.


Response to Amendments/Arguments
Applicant: 112 Rejections
Examiner: Previous 112f/112b rejections are moot, as the language is no longer in the claims. New 112f interpretation have been added which correspond to amended claim language.

Applicant: Double Patenting 
Examiner: Examiner acknowledges the Applicant requests that the double patenting rejections be reconsidered and held in abeyance until agreement on the scope of allowable claims enables evaluation of the same.

Applicant: 103 Rejections
In Oliver, after the virtual panelists are selected, the prior selection probabilities or weights assigned to the panelists prior to generating the virtual panelists i.e. the alleged first probabilities, are not adjusted using the weights assigned during the re-weighting. None of the cited art teaches such.
Examiner:
laims 1, 9 and 17 are now rejected under 35 U.S.C. 103 as being unpatentable over Pecjak et al. (US 2018/0131996) in view of Oliver et al. (US 2013/0198125) in view of Brown (US 2010/0036884).  

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TERRIKA PETERSON/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426